Citation Nr: 0411111	
Decision Date: 04/28/04    Archive Date: 05/06/04	

DOCKET NO.  99-23 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
to include arthritis.  

2.  Entitlement to service connection for a cervical spine 
disability, to include arthritis.  

3.  Entitlement to service connection for a psychiatric disorder, 
to include somatoform disorder.  


REPRESENTATION

Appellant represented by:	Mississippi Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from June 1960 to July 
1964.  

This matter arises from various rating decisions rendered since 
March 1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, that denied the benefits 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the case 
was forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  

During the pendency of this appeal, the Board remanded the case to 
the RO in October 2000 for further action and adjudication.  That 
was accomplished, and the case was returned to the Board for 
further appellate consideration.  

The Board notes that the veteran filed claims for tendinitis of 
the left arm and leg in January 1994, but that such claims have 
yet to be adjudicated.  This was highlighted by the Board in its 
October 2000 remand.  Because those issues have not been developed 
or certified for appeal (see 38 U.S.C.A. § 7105), and because they 
are not "inextricably intertwined" with the issues now on appeal, 
they are referred to the RO for all action deemed appropriate.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran when 
further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

In March 2001 the RO issued a VCAA notice letter pertaining to the 
claim on appeal which is not compliant with Quartuccio, supra.

During the pendency of this appeal, additional records of the 
veteran's VA medical treatment during calendar year 2003 were 
associated with the appellate record in connection with another 
claim then pending on appeal.  The claims file subsequently was 
temporarily transferred to the RO for disposition of a matter not 
currently on appeal.  However, because these records bear on the 
issues currently on appeal, and because the veteran has not waived 
their review by the RO, the RO must consider this evidence prior 
to further disposition by the Board.  See 38 C.F.R. § 20.1304 
(2003).  

Additionally, the Board previously endeavored to obtain 
comprehensive contemporaneous orthopedic and psychiatric 
examinations to address the etiology of the disabilities at issue.  
Such examinations have yet to be conducted.  





("It is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  ("[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one." (emphasis added)).  
Accordingly, further development is warranted.

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, this case is REMANDED to the VBA AMC for further 
action as follows:  

1.  The appellant has the right to submit additional evidence and 
arguments on the matters that the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  


Such notice should specifically apprise the appellant of the 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the veteran and request that he 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his lumbosacral spine, 
cervical spine, and psychiatric disorders since service.  He 
should be requested to complete and return the appropriate release 
forms so that VA can obtain any identified evidence.  All 
identified private treatment records should be requested directly 
from the healthcare providers.

Regardless of the veteran's response, the VBA AMC should obtain 
all outstanding VA treatment reports.  

All information which is not duplicative of evidence already 
received should be associated with the claims file.

4.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA special orthopedic 
examination of the veteran by an orthopedic surgeon including on a 
fee basis if necessary for the purpose of ascertaining the current 
nature, extent of severity, and etiology of any lumbosacral and/or 
cervical spine disorders which may be present.

The claims file and a separate copy of this remand must be made 
available to and reviewed by the examiner prior and pursuant to 
conduction and completion of the examination(s).  The examiner 
must annotate the examination report(s) that the claims file was 
in fact made available for review in conjunction with the 
examination(s).  Any further indicated special studies must be 
conducted.  

The examiner must be requested to address the following medical 
issues:

Is it at least as likely as not that any lumbosacral and cervical 
spine disorder(s) found on examination is/are related to service 
on any basis, or if preexisting service, was/were aggravated 
thereby?

Any opinions expressed by the examiner must be accompanied by a 
complete rationale.

6.  The VBA AMC should arrange for a VA psychiatric examination of 
the veteran including on a fee basis if necessary for the purpose 
of ascertaining the current nature, extent of severity, and 
etiology of any psychiatric disorder(s) which may be present.


The claims file and a separate copy of this remand must be made 
available to and reviewed by the examiner prior and pursuant to 
conduction and completion of the examination(s).  The examiner 
must annotate the examination report(s) that the claims file was 
in fact made available for review in conjunction with the 
examination(s).  Any further indicated special studies must be 
conducted.  

The examiner must be requested to address the following medical 
issues:

Is it at least as likely as not that any psychiatric disorder(s) 
found on examination is/are related to service on any basis, or if 
preexisting service, was/were aggravated thereby?

Any opinions expressed by the examiner must be accompanied by a 
complete rationale.

7.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  In particular, the VBA AMC should review the requested 
examination reports and required medical opinions to ensure that 
they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the VBA AMC should 
implement corrective procedures.  
The Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  In particular, the VBA 
AMC should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) are fully complied with 
and satisfied.

8.  After undertaking any further development deemed essential in 
addition to that specified above, the VBA AMC should readjudicate 
the claims of entitlement to service connection for lumbosacral 
spine and cervical spine disorders t include arthritis and a 
psychiatric disorder.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
pertinent to the claim currently on appeal.  A reasonable period 
of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to report for 
any scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims of entitlement to 
service connection, and may result in a denial.  38 C.F.R. § 3.655 
(2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the CAVC.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

